Citation Nr: 1024396	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-39 085 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, to include as secondary to a 
service-connected thoracolumbar spine disability.  

2.  Entitlement to service connection for degenerative joint 
disease of the right hip, to include as secondary to a 
service-connected thoracolumbar spine disability.  

3.  Entitlement to service connection for degenerative joint 
disease of the right shoulder, to include as secondary to a 
service-connected thoracolumbar spine disability.  

4.  Entitlement to service connection for degenerative joint 
disease of the left shoulder, to include as secondary to a 
service-connected thoracolumbar spine disability.  

5.  Evaluation of degenerative joint disease of the 
thoracolumbar spine, rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from March 1952 to 
July 1953. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  A 
May 2007 decision involved the assignment of an initial 10 
percent rating for degenerative joint disease of the 
thoracolumbar spine, and a June 2009 decision involved the 
denial of service connection for claimed disabilities of the 
cervical spine, right hip and right and left shoulders.  

The Veteran and his spouse presented testimony at a Board 
hearing, conducted at the RO in March 2010, and chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

The Board notes that, at the hearing, the Veteran indicated 
that he was limiting his appeal regarding the rating assigned 
to the thoracolumbar spine to a 40 percent rating. 

After the hearing, the RO obtained additional pertinent 
records from the VA Madision Healthcare System.  The Veteran 
submitted a waiver of his right to have that evidence 
considered initially by the RO.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
degenerative joint disease of the thoracolumbar spine, the 
Board characterized that claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has granted a higher rating of 20 
percent in the November 2007 rating decision, inasmuch as 
higher ratings are still available, and the Veteran has 
specifically stated that he is seeking a 40 percent rating, 
the Board has characterized the issue as reflected on the 
title page.  

The Veteran submitted a VA Form 21-4138 in April 2010, in 
which he raised a claim of entitlement to a total disability 
rating based on individual unemployability due to service 
connected disabilities (TDIU).  Such a claim has not yet been 
adjudicated by the RO.  According to VA's General Counsel, 
the question of TDIU entitlement may be considered as a 
component of an appealed increased rating claim, but only if 
the TDIU claim is based solely upon the disability or 
disabilities which are the subject of the increased rating 
claim.  If the Veteran asserts entitlement to a TDIU rating 
based in whole or in part on other disabilities which are not 
the subject of the appealed RO decision, the Board lacks 
jurisdiction over the TDIU claim except where appellate 
jurisdiction is assumed in order to grant a benefit, pursuant 
to 38 C.F.R. 19.13(a) (2009).  See VAOGCPREC 6-96.  VA 
General Counsel opinions are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2009).

In this case, the Veteran has relied on a denial of VA 
vocational rehabilitation and employment services, on the 
basis that his "disabilities" (pleural) make it 
unreasonable to expect that he could make use of the program.  
While the Veteran has only one service-connected disability, 
rated at 20 percent, he has numerous nonservice-connected 
disabilities, and is seeking service connection for several 
disabilities in the present appeal.  As such, it does not 
appear that the Veteran is asserting entitlement to a TDIU 
based solely on his service-connected thoracolumbar spine 
disability, here on appeal.  Therefore, the Board concludes, 
based on the VA General Counsel Opinion referred to above, 
that it does not have jurisdiction over the issue of 
entitlement to TDIU.  That claim is accordingly referred back 
to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Degenerative joint disease of the cervical spine was not 
noted in service; symptoms did not become manifest for many 
years thereafter; and the current disability is not related 
to service, or to any service-connected disability.

2.  Degenerative joint disease of the right hip was not noted 
in service; symptoms did not become manifest for many years 
thereafter; and the current disability is not related to 
service, or to any service-connected disability.

3.  Degenerative joint disease of the right shoulder was not 
noted in service; symptoms did not become manifest for many 
years thereafter; and the current disability is not related 
to service, or to any service-connected disability.

4.  Degenerative joint disease of the left shoulder was not 
noted in service; symptoms did not become manifest for many 
years thereafter; and the current disability is not related 
to service, or to any service-connected disability.

5.  The Veteran's thoracolumbar spine disability is 
manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees, with no ankylosis, no intervertebral 
disc disease requiring bedrest and treatment by a physician, 
and no significant lower associated neurological impairment.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by service, is not presumed to have 
been so incurred or aggravated, and is not proximately due to 
or the result of the Veteran's service-connected 
thoracolumbar spine disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

2.  Degenerative joint disease of the right hip was not 
incurred in or aggravated by service, is not presumed to have 
been so incurred or aggravated, and is not proximately due to 
or the result of the Veteran's service-connected 
thoracolumbar spine disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

3.  Degenerative joint disease of the right shoulder was not 
incurred in or aggravated by service, is not presumed to have 
been so incurred or aggravated, and is not proximately due to 
or the result of the Veteran's service-connected 
thoracolumbar spine disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

4.  Degenerative joint disease of the left shoulder was not 
incurred in or aggravated by service, is not presumed to have 
been so incurred or aggravated, and is not proximately due to 
or the result of the Veteran's service-connected 
thoracolumbar spine disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

5.  The criteria for the claimed 40 percent initial 
disability rating for the Veteran's thoracolumbar spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5242 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

As noted above, the claim for a higher initial rating for 
degenerative joint disease of the thoracic and lumbar spine 
arises from the Veteran's disagreement with the initial 
rating assigned after the grant of service connection.  The 
courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been 
granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 
1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

Regarding the claims for service connection, under the VCAA, 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Here, in an April 2008 pre rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection for disabilities of the right shoulder, 
right hip, and neck.  This letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The appellant has substantiated his status 
as a Veteran.  He was notified of all other elements of the 
Dingess notice, including the disability-rating and 
effective-date elements of his claims, in the April 2008 
letter.

In a subsequent February 2009 letter, the Veteran was 
provided additional notice pertinent to claims for secondary 
service connection.  In a March 2009 letter, he was provided 
with appropriate notice regarding his left shoulder service 
connection claim.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's available service 
treatment records and all of the identified and available 
post-service private and VA treatment records.  The RO made 
several attempts to obtain the Veteran's Social Security 
Administration (SSA) records pertaining to disability; 
however, SSA responded in October 2006 that the Veteran's 
records had been destroyed, and in January 2007, the RO 
certified that those records were unavailable.  The RO then 
made a second attempt to obtain the records in February 2008.  
SSA again responded that the records had been destroyed, and 
in March 2008, the RO again certified that the records were 
unavailable.  

In addition, the Veteran was afforded VA examinations as to 
his service connection claims in May 2008 and June 2009.  
Those examinations were adequate because they were performed 
by a medical professional based on a review of claims file, 
solicitation of history and symptomatology from the Veteran, 
and a thorough examination of the Veteran.  Moreover, the 
resulting diagnoses and rationales were consistent with the 
examination and the record.  Nieves-Rodriguez v. Peake, 22 
Vet. App 295 (2008).

The Veteran was also afforded VA examinations as to his 
rating claim in April 2007, and May 2008.  Regarding the 
first examination, the Veteran stated in February 2008 that 
he didn't feel that a one-hour examination, as conducted in 
April 2007, was thorough enough to properly diagnose his 
condition.  However, the matter before the Board involves the 
rating assigned, and not whether there is a proper diagnosis.  
The Veteran also stated that he felt "something" in the 
examination was either overlooked or misdiagnosed.  In April 
2008, the Veteran asserted that his back condition had 
worsened since the April 2007 examination, but provided no 
details as to the worsening.  Such vague assertions do not 
persuade the Board that the examination was inadequate, or 
that worsening has occurred.  Rather, they indicate that the 
Veteran was dissatisfied with the results of the examination.  
However, that is not a reason for ordering a new examination.  
Moreover, a simple assertion that his condition is worse 
without any description of the nature of worsening is 
unpersuasive.  See VAOPGCPREC 11-95 (April 7, 1995).  The 
Veteran informed the April 2007 examiner that his condition 
had been stable since its onset.  Moreover, updated findings 
were provided by a May 2008 examiner, as will be discussed 
below.  

At his hearing, the Veteran testified that he took issue with 
the findings of the VA examiner in terms of the range of 
motion testing.  This is because he had taken "at least nine 
Tylenol for pain" that morning, which allowed him to extend 
and exert himself more fully.  However, the April 2007 
examiner included a description of the Veteran's use of 
Tylenol and other analgesics, including the dosage (3 
tablets) and frequency (once or twice a week), indicating 
that the Veteran discussed this very topic with the examiner.  
There is no assertion in the examination report that the 
Veteran had more than tripled his normal dose on the day of 
the examination.  The Veteran has not explained why he would 
have omitted this point from the discussion.  As will be 
addressed in significant detail below, the Board has 
concluded that a significant number of the Veteran's 
statements regarding his claims are not credible.  As his 
current testimony regarding his medication is inconsistent 
with what he reported to the examiner at the time of the 
examination, the Board attaches no credibility to this 
testimony.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive 
proper care).  Therefore, the Board finds that the 
examinations provided regarding these claims are adequate, 
and no further development is warranted.  

II.  Analysis

Service Connection Claims

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes initially that the RO adjudicated a claim for 
pension benefits in June 1981.  Although entitlement to 
service connection had not been asserted by the Veteran at 
that time, the RO appears to have concluded that service 
connection was not in order for a back disability.  Regarding 
the shoulders, the RO simply stated that, because there were 
no current findings for the shoulders, no evaluation would be 
assigned for pension purposes.  The RO then listed arthritis 
of the shoulders as a nonservice-connected condition.  
However, the Board concludes that this falls short of an 
explicit adjudication of a claim for service connection for a 
shoulder disability.  Rather, it appears to be an 
acknowledgement that the Veteran had not claimed such 
entitlement, and that no disability was shown.  In a decision 
of the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008), the Federal Circuit held that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, 
the two claims must be considered independently.  See Ephraim 
v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As there was no 
shoulder diagnosis in June 1981 and the "back" disability 
appears to contemplate the low back and not the neck/cervical 
spine, and the current claim is for degenerative joint 
disease, the Board finds that this appeal does not involve a 
predicate determination as to whether new and material 
evidence has been received.  

The Board also notes that, while the Veteran served during a 
period of war, he does not contend, and the evidence does not 
suggest, that he engaged in combat with the enemy, or that 
any of his claimed disabilities are related to combat.  As 
such, a discussion of the combat rule is not necessary.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2009).

For purposes of this appeal, the Veteran now claims that he 
fell down a flight of stairs in service, and that this 
resulted in injuries to his shoulders, neck, back, and right 
hip, symptoms of which he has experienced since service.  In 
the alternative, he contends that the disabilities of the 
shoulders, neck, and right hip are secondary to the service-
connected low back disability.  However, for reasons that 
will next be addressed, the Board concludes that service 
connection is not warranted on any basis.  

Regarding direct service connection, rather than a fall 
injury, as now claimed, service treatment records reveal that 
the Veteran reported to sick call on January 3, 1953 due to a 
backache.  He reported again on January 6, 1953 due to pain 
in back.  He complained again of back pain on January 29, 
1953, and February 9, 1953.  On March 30, 1953, the Veteran 
complained of a sore back and arms.  Never is a specific 
injury mentioned.  The report of examination at discharge in 
July 1953 reveals a finding of no defects.  

The Veteran now contends that he was discharged due to 
physical impairment regarding his back.  However, this is 
simply not the case.  He was discharged due to inaptitude.  
The reason explained in a December 1952 evaluation was that 
he was "immature and impulsive[...]alcoholic to excess," and 
has been in trouble due to fighting.  "He shows a complete 
lack of control or sense of responsibility" and measures 
"very low on the acceptable scale."  

The Veteran filed his initial post-service claim in May 1981, 
seeking pension benefits for arthritis of the back, 
shoulders, hands, and knees, as well as a pulmonary disease.  
The application for pension benefits is a clear indication to 
the Board, that the Veteran did not believe any of these 
disabilities was service related at the time.  The Veteran 
now contends that he only sought pension benefits because he 
had been informed that his service treatment records were 
destroyed in a fire - an apparent reference to the 1973 fire 
at the National Personnel Records Center (NPRC) in St. Louis.  
He stated that, because of the absent records, his only 
option was to file for a pension.  However, this is simply 
inaccurate, both from a standpoint of VA law, and from the 
standpoint of the evidence.  There is in fact no 
correspondence from the RO regarding destruction of the 
service treatment records, or informing the Veteran that he 
must therefore file a pension claim.  Indeed, as indicated in 
the June 1981 rating decision, the Veteran's service 
treatment records were in fact of record at that time.  
While, as noted by the April 2007 VA examiner, those records 
show some signs of water exposure, this is true of all 
records in the claims file dated through June 1986.  VA 
claims files are maintained by the RO and are not stored at 
the NPRC; therefore the exposure to water is likely to have 
occurred at the RO, subsequent to their inclusion in the 
claims file.  

If there had been any doubt in the Veteran's mind regarding 
the existence of the service treatment records, it should 
have been dispelled by his reading of the June 1981 decision, 
which clearly referred to them.  The Veteran has recently 
stated that the account of the records being destroyed came 
from a county service agent.  It is unclear whether he is 
asserting that this was a VA employee.  However, assuming so, 
for the purposes of discussion, the Board notes that 
erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.  McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994); see also Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994) (holding that a veteran 
was not entitled to benefits based on his assertion that 
misleading or erroneous information was provided regarding 
such benefits).  

Casting further doubt on the Veteran's current account, on 
the May 1981 claim form, he listed December 1979 as the date 
the claimed arthritis of the back, shoulders, hands, and 
knees began, which is also the date of his last employment, 
and is fully 26 years after discharge.  Moreover, at the time 
of the May 1981 claim, the Veteran did not mention an in-
service fall, or any other in-service injury or disease that 
he believed was related to the claims.  He mentioned only 
that he was treated for a back problem in 1952 or 1953 at the 
Great Lakes Naval Training Center in Great Lakes, Illinois.  
He further stated that he did not remember if he was treated 
by civilian physicians soon after discharge.  

Equally significant regarding the change in the Veteran's 
account, when the Veteran first sought service connection in 
July 2006, he listed only his mid back.  He did not mention a 
fall in service, as he now contends, and he did not mention 
any other disability, such as shoulders, hips or neck.  The 
first report of the alleged fall injury does not appear in 
the record until August 2006, more than 53 years after 
discharge.  At that time he reported that during the summer 
of 1952, he slipped down an entire flight of stairs, 
"bouncing all the way down."  He mentioned a witness to the 
incident, but stated that he has lost touch with him and is 
unable to locate him.  However, at the April 2007 VA 
examination, the Veteran reported significantly different 
details of the injury, stating that he slipped on a wet 
ladder and fell several feet.  Here again, the Veteran's own 
accounts are not consistent with each other, much less with 
the record.  Simply put, the Veteran's assertions regarding 
the nature and extent of the claimed injury are not credible.  

Of course, this conclusion does not impact the RO's decision 
granting service connection for the thoracolumbar spine.  The 
Board simply notes that, unlike the claims considered here, 
treatment for low back complaints is shown in the service 
records.  

The Veteran's wife submitted a statement in August 2006 
attesting to her meeting the Veteran shortly after he was 
discharged, and to her knowledge of his complaint of back 
problems as long as she has known him.  However, she did not 
mention any other complaints during that period, nor did she 
mention having heard of a fall down a flight of stairs or 
ladder.  Notably, the Veteran was only seeking service 
connection for the back at that time.  The first record of 
post-service treatment for arthritis of multiple joints comes 
in 1980.  This lengthy period without complaint or treatment 
regarding the neck, right hip, and shoulders, is evidence 
that there was not a continuity of symptomatology, and weighs 
heavily against the claims.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Veteran has identified treatment records as early as the 
mid-1970's, but only for his back.  In January 1982, the 
Veteran was diagnosed with generalized osteoarthritis, shown 
by x-rays, affecting the cervical spine.  In 1985, the 
Veteran was diagnosed with generalized arthritis affecting 
multiple joints.  An x-ray of the right shoulder in September 
1989 was negative.  

The record also shows significant post-service injuries.  VA 
outpatient records show that the Veteran suffered leg 
injuries during a fall down a flight of stairs in July 2001.  
A private examination in November 2005 reveals that the 
Veteran fell down his basement steps in June 2005 and landed 
on his left shoulder.  Ever since then, he has experienced 
pain.  X-rays in November 2005 show mild degenerative changes 
in the left acromioclavicular (AC)  joint.  Notably, the 
Veteran did not assert that he had injured his shoulders, 
neck or right hip in service until April 2008.  

In short, the Veteran's contentions regarding his claims have 
changed materially since service, and during the period of 
these claims, apparently in order to best support whatever 
benefit he was seeking at the time.  In weighing the 
conflicting evidence provided by the Veteran at various 
times, the point in time in which the evidence was created is 
important because a recounting of an event which is closer to 
the time that event occurred is naturally less likely to be 
diluted by the shortcomings of human memory.  Thus, the 
earlier accounts, seeking pension benefits only, are deemed 
more reliable than the recent accounts.  Furthermore, because 
the Veteran was seeking only nonservice-connected benefits, 
it seems likely that he would report events more accurately.  
The Board is of course cognizant of possible self interest 
which any veteran, and his close family members have in 
promoting a claim for monetary benefits.  The Board may 
properly consider the personal interest a claimant has in his 
or her own case, but the Board is not free to ignore his 
assertion as to any matter upon which he is competent to 
offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 
(1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].

There is no doubt that the Veteran is competent to relate the 
events of service as he remembers them.  Thus, his competency 
is not at issue with regard to recounting such events.  
Rather, it is his credibility which the Board finds is 
lacking.  In this case, there exists very powerful 
conflicting evidence, in the form of contradictory service 
records, and the Veteran's own prior statements to VA.  

In sum, the credible evidence in this case reveals a single 
complaint of sore arms in service, but no injury or disease 
affecting the shoulders, neck, or right hip.  The credible 
evidence also demonstrates no treatment for arthritis of the 
shoulders, neck or right hip for more than two decades after 
discharge.  As such, the Board concludes that there is no 
injury or disease affecting the shoulders, neck, and right 
hip in service, and no continuity of symptomatology for many 
years after service.  The Board thus turns to the evidence 
regarding nexus.  

In October 2007, the Veteran's private chiropractor, T.A.V., 
stated that he was currently treating the Veteran for neck, 
shoulder and back pain.  He found that the Veteran's 
condition and resulting symptoms are related to degeneration, 
as seen on radiographs taken at the VA hospital in April 
2007, and that his examination findings were also consistent 
with the resulting effect of degeneration.  He concluded 
that, "based on the history as described by the patient, it 
is my opinion that his condition is more likely than not the 
result of previous trauma sustained in a fall while in the 
military."

In September 2008, the Veteran's chiropractor, T.A.V., stated 
that he had treated the Veteran for back and neck complaints 
that stem from injuries sustained while in the military. 

The Veteran was afforded a VA examination in May 2008.  The 
Veteran informed the examiner that, approximately 10 years 
prior, he felt his shoulder start to act up.  There was no 
direct trauma involving the shoulders or neck.  He also 
stated that he fell down some steps resulting in pain in the 
left shoulder in June 2005.  The examiner's opinion was that 
the right shoulder was less likely than not related to a 
service injury, but was more likely than not related to jobs 
post service including chain saw use, cutting pulp, 
janitorial jobs, and two well-documented falls post service.  
Regarding the right hip, the examiner diagnosed a normal 
right hip, with no clinical right hip disease on history or 
examination.  His opinion was that, as there was no 
disability to the right hip, it is less likely than not 
related to or aggravated by service.  The symptoms were found 
more likely than not to be related to lumbar spine condition, 
his jobs, falls, and natural age progression.  Regarding the 
cervical spine, he found that it is less likely than not 
related to service, as there is no reference in claims file 
and service records, and is more likely related to subsequent 
to service job changes, heavy work laboring, and two falls in 
2001 and 2005.

A supplemental opinion was obtained from the May 2008 
examiner in January 2009.  He stated that, regarding the 
right hip, the examination was normal, and there was no 
plausible neurological diagnosis.  Regarding the Veteran's 
secondary service connection theory of entitlement, he found 
that the service-connected lumbar spine disability is less 
likely than not related to, a cause of, or an aggravation of 
a right shoulder, neck, or right hip disorder, which are more 
likely related to, caused by, or aggravated by, natural 
progression of age, falls and post-service employment.

Another examination was performed by the same physician in 
June 2009.  He noted that the Veteran was contending that the 
same injury in service that he contends is the cause of his 
thoracolumbar spine disability may have caused the other 
problems.  The examiner noted that there is no mention of any 
other injuries in the service records, and after discharge, 
he held multiple labor-type jobs, and records show he fell 
down stairs 2005 injuring the left shoulder.  The examiner's 
opinion was that it is less likely as not that any current 
left shoulder condition, to include degenerative joint 
disease, was caused by or permanently aggravated by his 
service connected lumbar spine disability.  Rather, it was 
more likely related to his age, multiple labor jobs and 
injuries after service.

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

Here, the Board finds the various opinions of the May 2008 
examiner to be more credible than the opinions of the 
Veteran, his spouse, and his chiropractor.  In so finding, 
the Board notes that the Veteran's chiropractor based his 
opinion completely on the Veteran's account.  As he did not 
review the Veteran's records, the Board's determination as to 
the credibility and probative weight of the Veteran's account 
is determinative as to the opinions of T.A.V. as well.  

Here, the Board has previously discussed the Veteran's 
assertions as to direct service connection, and those of his 
spouse, and found them to be lacking in credibility.  
Regarding secondary service connection, he has not 
articulated any cogent theory of causation.  He has simply 
asserted that the conditions are secondary to the service-
connected back disorder.  An opinion that is not explained in 
terms of the evidence and medical principles is not 
probative.  In contrast, the opinions of the May 2008 
examiner are consistent with the other medical evidence of 
record, including the absence of any report of injury or 
disease in service, and the extended period without recorded 
complaint or treatment after service.  As they are better 
explained and consistent with the overall body of evidence, 
the Board assigns those opinions the highest probative 
weight.  As such, service connection is not warranted for any 
of the claimed disabilities, on direct, presumptive, or 
secondary bases.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Rating Claim

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a claimant's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection is required.  See Fenderson, 12 Vet. App. 
at 126.

In addition, when evaluating musculoskeletal disabilities, VA 
must consider granting a higher rating in cases in which the 
claimant experiences additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, to include 
with repeated use or during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  With any form of 
arthritis, painful motion is an important factor of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2009).

In the May 2007 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating, 
pursuant to Diagnostic Code 5242, effective July 14, 2006.  
The November 2007 rating decision subsequently granted a 
higher initial rating of 20 percent, effective July 14, 2006.  

Under the current version of the General Rating Formula for 
Diseases and Injuries of the Spine, a 20 percent rating is 
for assignment where forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait, or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires a showing of forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is available for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating requires unfavorable ankylosis of the 
entire spine.

The following notes are also provided:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided 
that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal 
for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent rating is 
available with incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks, during 
the past 12 months.  A 60 percent rating requires 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

In order to warrant a higher evaluation based upon functional 
impairment, the disability must approximate the functional 
equivalent of limitation of flexion to 30 degrees or less.  
See DeLuca.  Considering the lay and medical evidence in 
light of the above-noted criteria, the Board finds that an 
initial rating in excess of 20 percent for the Veteran's 
thoracolumbar spine disability is not warranted.  In essence, 
the evidence deemed credible and of highest probative weight, 
does not demonstrate limitation of motion, or the functional 
equivalent thereof, to the degree contemplated for a higher 
rating.  It also demonstrates no incapacitating episodes due 
to intervertebral disc syndrome, and no significant 
associated neurological impairment.  

Regarding limitation of motion, the report of VA examination 
in April 2007 reveals range of motion testing in four trials 
as follows: forward flexion to 60 degrees, 58 degrees, 68 
degrees, and 70 degrees, respectively.  Extension was to 12 
degrees, 10 degrees, 10, degrees, and 10 degrees, 
respectively.  Left lateral flexion was to 20 degrees, 20 
degrees, 20 degrees, and 20 degrees, respectively.  Right 
lateral flexion was to 10 degrees, 12 degrees, 15 degrees, 
and 15 degrees, respectively.  Left rotation was to 12 
degrees, 15 degrees, 15 degrees, and 15 degrees, 
respectively.  And, Right rotation was to 10 degrees, 10 
degrees, 12 degrees, and 12 degrees, respectively.  

There was pain associated with motion, and tenderness, but no 
weakness.  However, the examiner found no muscle spasm, 
localized tenderness, or guarding severe enough to be 
responsible for abnormal gait or spinal contour.  There was 
no kyphosis, lumbar flattening or lordosis, and no scoliosis.  
Posture, head position and gait were normal, with symmetry in 
appearance.  There was no ankylosis.  The Veteran was able to 
walk more than a quarter mile, but less than a mile.  
Regarding effects on daily activities, the examiner found 
that sports would be prevented, that there would be a 
moderate effect on recreation, and a mild effect on chores, 
exercise, traveling, and dressing.  There would be no effect 
on shopping, feeding, bathing, toileting, and grooming.  

A letter from G.K.P., dated in December 2007 states that he 
had treated the Veteran for many years for general aches and 
pains, stiffness, and intolerance of cold weather, and that, 
during these past few years, he is having increasing 
difficulty dealing with cold winters.  The Veteran is having 
increasing pain and disability during winter months and is 
increasingly unable to deal with necessary outdoor activities 
during the cold weather, snow and ice.  G.K.P recommended 
that he avoid spending the winter in the cold and snowbelt; 
that he should seek to spend the winter months of December 
through March in a warmer climate, and believed that the 
alternative to doing that would lead him to be housebound.

The report of VA examination in May 2008 reveals range of 
motion testing as follows: forward flexion to 50 degrees, 
extension to 15 degrees, right and left lateral flexion and 
rotation to 20 degrees, with pain for right lateral flexion 
and right and left lateral rotation.  Pain was described as 
moderate at 2 to 4 with exacerbations to a 6 with lifting.  
Stiffness was moderate also.  There were spasms, but not 
severe enough to be responsible for abnormal gait, or spinal 
contour.  There was pain, but no weakness.  Posture and head 
position were normal, with symmetry in appearance, and an 
antalgic gait.  There was no ankylosis.  The Veteran could 
stand for 5-15 minutes to cook.  He was noted to have driven 
up from Phoenix recently in an automatic truck.  He enjoyed 
fishing and attending swap meets.  The effect on activities 
was moderate regarding exercise, sports, and recreation, mild 
regarding chores, shopping, traveling, bathing, dressing, and 
toileting, and none regarding feeding.  

The Veteran's chiropractor, T.A.V., conducted an examination 
of the Veteran in October 2008.  However, these results do 
not conform to the measurements required by the rating 
criteria.  Notably, T.A.V. conducted separate range of motion 
evaluations of each spinal segment, and listed the findings 
separately.  However, he listed only the thoracic rotation 
findings, and did not list the forward flexion or extension 
figures for the thoracic segment.  Range of motion figures of 
20 degrees flexion and 8 degrees extension are specifically 
delineated as pertaining to the lumbar segment.  As these 
figures clearly do not include the thoracic segment, they 
cannot be used for determining a rating under the General 
Rating Formula for Diseases and Injuries of the Spine.  

A letter from T.A.V. dated in April 2008 reveals that the 
Veteran had been under his care for back and neck pain since 
2007.  His condition had regressed and he was significantly 
limited in his ability to perform many activities required 
for daily living.  On examination, forward flexion of the 
"thoracolumbar spine" was listed as 28 degrees, and 
extension was listed to 16 degrees.  However, when the actual 
April 2, 2008 examination report is viewed, these findings 
are again delineated as pertaining solely to the lumbar 
segment.  There is a separate section for the thoracic 
segment, but forward flexion is not recorded.  In sum, 
T.A.V.'s terminology is self-contradictory.  As his figures 
for forward flexion in particular are substantially below 
those taken by other examiners before and after the April 
2008 report, the most reliable interpretation appears to be 
that they pertain only to the lumbar segment.  

The Board also notes that, following spinal manipulation on 
April 2, 2008, T.A.V. noted "a substantial degree of 
motion" at the L4, and L5 segments.  Two days later, the 
Veteran's condition was noted as "acute," and very good 
movement was achieved at T3, T4, L4, and L5.  Also, in August 
2007, T.A.V. measured the Veteran's lumbar flexion at 50 
degrees, and extension at 5 degrees.  

To summarize, the range of motion findings of the Veteran's 
chiropractor, T.A.V. clearly exclude the thoracic segment, 
and cannot be used under the General Formula.  Regarding the 
other findings, the criteria for a 40 percent rating based on 
limitation of motion and functional impairment are not met, 
as even considering the DeLuca factors, specifically pain in 
this case, forward flexion of the thoracolumbar spine is not 
functionally limited to 30 degrees or less, and there is no 
ankylosis of the thoracolumbar spine.  The Veteran's 
complaints of constant pain and pain associated with motion 
are generally consistent with measured ranges of motion.  
Although pain is occasionally of higher intensity, the effect 
on the Veteran's activities of daily life appears to be 
generally mild to moderate in degree.  The Board finds 
particularly persuasive the findings of the April 2007 and 
May 2008 examiners regarding impairment of daily activities.  
Regarding the finding of T.A.V. in April 2008 that the 
Veteran's condition significantly limited in his ability to 
perform many activities required for daily living, the Board 
notes that T.A.V. specifically considered both the Veteran's 
back and neck disabilities.  It cannot therefore be 
determined from his statement whether the service-connected 
disability results in such impairment.  Based on the other 
evidence pertinent to this time period, the Board concludes 
that it does not.  As such, the Board concludes that, even 
considering the DeLuca factors, the functional equivalent of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, are not demonstrated.  

Regarding neurological impairment, the report of VA 
examination in January 2009 reveals that some slight 
tenderness noted at the right sacro-iliac joint was not a 
separate diagnosis or injury.  Rather, it was more likely 
than not related to activity, jobs, age, and two documented 
falls in 2001 and 2005.  The examiner also noted that no 
degenerative disc disease was present clinically, and that 
neurological examination was intact.  

The report of VA examination in May 2008 reveals that the 
Veteran's pain did not radiate.  There was no bowel or 
bladder problem.  Motor strength in the lower extremities was 
5 out of 5.  Sensory and reflex testing were normal.  

The report of VA examination in April 2007 reveals no 
atrophy, no history of numbness, paresthesias, or leg or foot 
weakness, and no history of urinary or fecal incontinence, 
urinary urgency, frequency, or retention.  Lower extremity 
motor function, sensation and reflexes were normal.

In sum, there are no neurological findings so as to warrant a 
separate rating for such impairment.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1)(When rating diseases and injuries of the 
spine, any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code).  Setting aside the lack of evidence of bed 
rest prescribed by a physician, neither the Veteran's 
statements nor the medical evidence suggest incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  As such, a 40 
percent rating is not warranted on that basis.  

The Board acknowledges the presence of arthritis shown by x-
ray; however, the Veteran is already assigned a rating higher 
than 10 percent on the basis of limitation of motion.  
Therefore, a higher rating is not warranted on that basis.  

The Board also acknowledges a note dated in April 1996, from 
S.A.S., identified as the Jackson County Veterans Service 
Assistant, stating that the Veteran has been disabled since 
May 1981.  The Board simply notes that the qualifications of 
S.A.S. to determine disability are not identified, and that 
the relationship between the Veteran's service-connected 
disorder and the asserted disability is not identified.  As 
such, this is not probative evidence regarding entitlement to 
a higher rating for the thoracolumbar spine disability.  

The Veteran has testified that a 40 percent rating is 
warranted.  He is competent to state such an opinion based on 
his understanding of his symptoms and the rating criteria.  
However, competence and credibility are different matters.  
His assertions regarding functional limitation have not 
generally been duplicated by medical professionals.  
Furthermore, our review of his pleadings and testimony in 
regard to all issues before us reflects that he has been an 
inconsistent and unreliable historian.  We therefore conclude 
that the observations of skilled professionals are far more 
probative of the level of impairment than his unreliable 
testimony.  

The Veteran has also asserted in the VA form 9 that he had 
been assigned a 70 percent rating for pension purposes based 
on back pain, and that his service-connected rating should be 
similar.  However, his assertion is simply not true.  The May 
1981 rating decision shows that the Veteran was assigned a 
combined 70 percent pension rating; however, this was based 
on a 30 percent rating for respiratory impairment, and a 50 
percent rating, not just for the neck and back, but for 
arthritis of the back, knees, shoulders and hands.  A further 
breakdown in the decision itself reveals that the lumbar 
spine was thought to be 40 percent disabling.  However, this 
was assigned well prior to the period now under 
consideration.  Moreover, it was assigned under a former 
version of the rating schedule, which is not applicable to 
this case.  The revised rating schedule became effective for 
claims filed on or after September 26, 2003.  The revised 
criteria differ substantially from the former criteria, and 
the Veteran's assertion that the assignment of a 40 percent 
rating for pension purposes in 1981 is probative of current 
entitlement to a 40 percent rating is simply not persuasive 
in light of the substantial difference in rating criteria.  

Based on the above noted findings, the Board concludes that 
there is no schedular basis for a rating higher than 20 
percent.  When a claimant is awarded service connection and 
assigned an initial disability rating, separate disability 
ratings may be assigned for separate periods of time in 
accordance with the facts found.  Such separate disability 
ratings are known as staged ratings.  See Fenderson, 12 Vet. 
App. at 126 (noting that staged ratings are assigned at the 
time an initial disability rating is assigned).  In Hart v. 
Mansfield, the Court extended entitlement to staged ratings 
to claims for increased disability ratings where "the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings."  21 Vet. App. 505, 511 (2007).  Here, 
while the Veteran has been noted to have occasional flare-
ups, and there are a few aberrant findings, as discussed 
above, the findings deemed most probative by the Board are 
relatively consistent.  The Board therefore concludes that 
the disability has not significantly changed and a uniform 
evaluation is warranted.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly and fully contemplate the 
Veteran's disability picture, which consists of limited range 
of motion accompanied by pain, tenderness and stiffness.  The 
rating criteria include symptomatology of the type reported 
by the Veteran and by medical professionals on clinical 
evaluation.  Significantly, the rating criteria include 
higher ratings where symptomatology of the appropriate degree 
is demonstrated.  


ORDER

Service connection for degenerative joint disease of the 
cervical spine, to include as secondary to the service-
connected thoracolumbar spine disability, is denied.  

Service connection for degenerative joint disease of the 
right hip, to include as secondary to the service-connected 
thoracolumbar spine disability, is denied.  

Service connection for degenerative joint disease of the 
right shoulder, to include as secondary to the service-
connected thoracolumbar spine disability, is denied.  

Service connection for degenerative joint disease of the left 
shoulder, to include as secondary to the service-connected 
thoracolumbar spine disability, is denied.  

An initial 40 percent rating for a thoracolumbar spine 
disability is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


